     Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.25 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

STEPHEN TAGHON,

                       Plaintiff,                      Case No. 1:20-cv-373

v.                                                     Honorable Janet T. Neff

SHERIFF PAUL BAILEY et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a county jail pretrial detainee under 42 U.S.C.

§ 1983. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(PLRA), the Court is required to dismiss any prisoner action brought under federal law if the

complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42

U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently detained in the Berrien County Jail awaiting trial on charges

of arson, larceny, and retail fraud. See https://www.berriencounty.org/558/Inmate-Search (search

Stephen Taghon, visited May 7, 2020). The events about which he complains occurred at that
   Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.26 Page 2 of 9



facility.     Plaintiff sues Berrien County Sheriff Paul Bailey, the Berrien County Sheriff’s

Department, and an unnamed jail officer. All three Defendants are sued in their respective official

capacities.

                  Plaintiff complains that Defendants are subjecting him to overcrowded and

unsanitary conditions of confinement that have been made worse by the COVID-19 pandemic.

Plaintiff claims that the pandemic has exacerbated the conditions at the jail in two ways: first,

because of the risk of infection from the virus; and second, because it raises tension and stress in

the overcrowded jail.

                  Plaintiff reports that he is housed in the IF-Unit. The unit, apparently, consists of

five 2-man cells and a day room. Plaintiff claims that, on Sunday, March 15, 2020, the unit housed

17 inmates, with 7 sleeping on the floor of the day room. He claims that the 10-man units at the

jail have been filled with anywhere from 2 to 8 additional inmates who are forced to sleep on the

dayroom floors of their respective units.

                  With regard to the risk of COVID-19 infection, Plaintiff alleges that jail employees

did not start wearing masks until April 5, 2020. He suggests that the jail is not enforcing social

distancing requirements and is not supplying sanitation supplies. Plaintiff does not allege that he,

or any other inmate in his overcrowded unit, has been infected with the virus.

                  Based on Plaintiff’s allegations, it appears the heightened tensions caused by the

virus have been more problematic. Plaintiff indicates those tensions have led to a mob or gang

mentality. That mentality, in turn, has created a risk of serious harm. Plaintiff identifies multiple

occasions where the risk of harm has been realized.

                  Plaintiff states that on March 15, 2020, he was attacked in his cell, physically

assaulted, and severely choked and strangled. Plaintiff claims he suffered a concussion as a result.



                                                    2
      Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.27 Page 3 of 9



Plaintiff pressed the “Push to Talk Device” (PTTD) to report the assault. Defendant Unknown

Deputy responded, “Aww, are they picking on you?” (Compl., ECF No. 1, PageID.5.) Plaintiff

contends that the deputy’s tone was laughing and sarcastic and the deputy ignored Plaintiff’s

complaints. (Id.)

                On Tuesday, March 24, Plaintiff reports that the pandemic stress reached a head

resulting in a series of violent attacks against him and inmates Michael Exom and Bryan Kelley.

Plaintiff suffered a lost filling in his molar as a result of the attack. Plaintiff notes that jail deputies

responded to the attacks and that the attackers are being criminally prosecuted. (Compl., ECF No.

1, PageID.5.)

                Plaintiff has sought and been denied treatment for the lost filling. Plaintiff claims

he needs a root canal and crown and that he remains in serious pain from the exposed nerve such

that he can no longer chew food on the left side of his mouth.

                Plaintiff indicates that he tried to inform the Sheriff and the Sheriff’s Department

about these problems in writing. He attaches to his complaint a handwritten grievance addressed

to Sheriff Bailey or Jail Administrator. He does not allege that Sheriff Bailey received the

grievance; nonetheless, he contends Sheriff Bailey is responsible because he “is in charge of” the

Sheriff’s Department. (Compl., ECF No. 1, PageID.6.)

                Plaintiff seeks compensatory and punitive damages and injunctive relief ordering

Defendant Berrien County Sheriff’s Department to provide “advanced orthodontic dental care

repair of molar tooth filling loss with root canal and crown procedure.” (Compl., ECF No. 1,

PageID.4.)

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.
                                                     3
  Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.28 Page 4 of 9



v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).



                                                   4
   Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.29 Page 5 of 9



III.    Claims relating to Michael Exom and Bryan Kelley

               Plaintiff purports to bring this action on behalf of himself and other individuals who

have not signed the complaint. (Compl., ECF No. 1, PageID.6) (“Plaintiff(s) is a pretrial detainee

representing similarly situated detainees . . . .”). In general, a party may plead and conduct his or

her case in person or through a licensed attorney; he may not act in a representative capacity on

behalf of others. 28 U.S.C. § 1654; Garrison v. Mich. Dep’t of Corr., 333 F. App’x 914, 919 (6th

Cir. 2009). Only a licensed attorney may represent other persons. See Rowland v. Calif. Men’s

Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-03 (1993); United States v. 9.19 Acres

of Land, 416 F.2d 1244, 1245 (6th Cir. 1969). In addition, an adult litigant who wishes to proceed

pro se must personally sign the complaint. See Steelman v. Thomas, No. 87-6260, 1988 WL 54071,

at *1 (6th Cir. May 26, 1988); see also Fed. R. Civ. P. 11(a) (stating that “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record . . . or by a party

personally if the party is unrepresented”).

               Only Plaintiff Taghon signed the complaint. He does not allege that he is an

attorney. Consequently, his signature is not effective to bring claims on behalf of other individuals

identified as plaintiffs. Thus, the Court does not recognize the other individuals as plaintiffs in

this action.

               Furthermore, Plaintiff does not have standing to assert the rights of these other

individuals. See Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989); Raines v. Goedde, No. 92-

3120, 1992 WL 188120, at *2 (6th Cir. Aug. 6, 1992). As a layman, Plaintiff may only represent

himself with respect to his own claims. He cannot bring claims asserting the constitutional rights

of other people. Thus, to the extent Plaintiff’s claims are based on the rights of his Michael Exom

and Bryan Kelley, he does not state a viable claim.



                                                  5
     Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.30 Page 6 of 9



IV.     Sheriff’s Department as a Defendant

               Plaintiff sues the Berrien County Sheriff’s Department. The sheriff’s department

does not exist as a separate legal entity; it is simply an agent of the county. Vine v. Cty. of Ingham,

884 F. Supp. 1153, 1158 (W.D. Mich. 1995) (citing Hughson v. Cty. of Antrim, 707 F. Supp. 304,

306 (W.D. Mich. 1988) and Bayer v. Almstadt, 185 N.W.2d 40, 44 (Mich. Ct. App. 1970)).

Accordingly, the Court will dismiss the Berrien County Sheriff’s Department.                However,

construing Plaintiff’s pro se complaint with all required liberality, Haines, 404 U.S. at 520, the

Court assumes that Plaintiff intended to sue Berrien County. The Court will direct the Clerk to

substitute Berrien County as a party defendant in this action.

V.      Individual defendants in their respective official capacities

               Plaintiff sues Defendants Unknown Deputy and Sheriff Bailey in only their

respective official capacities. (Compl., ECF No. 1, PageID.2.) The courts have recognized that,

where an entity is named as a defendant, official-capacity claims against employees of the entity

are redundant. See Foster v. Michigan, 573 F. App’x 377, 390 (6th Cir. 2014) (finding official-

capacity suits against defendant agency’s employees superfluous where the state and agency were

also named as defendants); see also Faith Baptist Church v. Waterford Twp., 522 F. App’x 332,

327 (6th Cir. 2013) (“Having sued Waterford Township, the entity for which Bedell was an agent,

the suit against Bedell in his official capacity was superfluous.”) (citing Foster); Petty v. Cty. of

Franklin, 478 F.3d 341, 349 (6th Cir. 2007) (“To the extent that Petty’s suit is against [Sheriff]

Karnes in his official capacity, it is nothing more than a suit against Franklin County itself.”),

abrogated on other grounds by Twombly, 550 U.S. at 561-62, and Iqbal, 556 U.S. at 679. Because

Berrien County will now be included as a named Defendant, Plaintiff’s official-capacity claims

against Defendants Bailey and Unknown Deputy, because each constitutes an identical suit against

Berrien County. Foster, 573 F. App’x at 390 (citing Graham, 473 U.S. at 165). The Court

                                                  6
  Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.31 Page 7 of 9



therefore will dismiss Plaintiff’s claims against Defendants Unknown Deputy and Sheriff Bailey,

as redundant.

VI.       Municipal liability

                 A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978).

Instead, a municipality may only be liable under § 1983 when its policy or custom causes the

injury, regardless of the form of relief sought by the plaintiff. Los Angeles Cty. v. Humphries, 562

U.S. 29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)). In a municipal liability claim, the

finding of a policy or custom is the initial determination to be made. Doe v. Claiborne Cty., 103

F.3d 495, 509 (6th Cir. 1996). The policy or custom must be the moving force behind the

constitutional injury, and a plaintiff must identify the policy, connect the policy to the

governmental entity and show that the particular injury was incurred because of the execution of

that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003); Doe, 103 F.3d at 508-509. It is the court’s task to identify the officials

or governmental bodies which speak with final policymaking authority for the local government

in a particular area or on a particular issue. McMillian v. Monroe Cty., 520 U.S. 781, 784-85

(1997).

                 In matters pertaining to the conditions of the jail and to the operation of the deputies,

the sheriff is the policymaker for the county. Mich. Comp. Laws § 51.75 (sheriff has the “charge

and custody” of the jails in his county); Mich. Comp. Laws § 51.281 (sheriff prescribes rules and

regulations for conduct of prisoners); Mich. Comp. LawS § 51.70 (sheriff may appoint deputies

and revoke appointments at any time); Kroes v. Smith, 540 F. Supp. 1295, 1298 (E.D. Mich. 1982)

(the sheriff of “a given county is the only official with direct control over the duties,
                                                    7
  Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.32 Page 8 of 9



responsibilities, and methods of operation of deputy sheriffs” and thus, the sheriff “establishes the

policies and customs described in Monell”). Thus, the court looks to the allegations in Plaintiff’s

complaint to determine whether Plaintiff has alleged that the sheriff has established a policy or

custom which caused Plaintiff to be deprived of a constitutional right.

               Plaintiff’s action fails at this first step because his allegations have not identified a

policy or custom. A “policy” includes a “policy statement, ordinance, regulation, or decision

officially adopted and promulgated” by the sheriff. Monell, 436 U.S. at 690. The Sixth Circuit

has explained that a “custom”

       . . . for the purposes of Monell liability must be so permanent and well settled as to
       constitute a custom or usage with the force of law. In turn, the notion of “law”
       includes deeply embedded traditional ways of carrying out state policy. It must
       reflect a course of action deliberately chosen from among various alternatives. In
       short, a “custom” is a “legal institution” not memorialized by written law.

Claiborne Cty., 103 F.3d at 507 (citations and quotations omitted).

               Plaintiff has not asserted that there is an official policy that prompted the failure to

respond to heightened tensions caused by the COVID-19 virus, the increased risk of harm that

resulted, or the failure to treat Plaintiff’s dental injury. Moreover, the COVID-19 infection risk,

which Plaintiff claims lies at the heart of the constitutional violations he alleges, is so recent, the

response of the county or the jail to that risk cannot be described as “custom”—at least not based

on Plaintiff’s allegations. Indeed, based on Plaintiff’s allegations, it appears his constitutional

violation flowed from the failure to change the jail’s custom in response to changed circumstances.

There is nothing in the complaint, however, that suggests that the failure to change custom in

response to changed circumstances is, itself, customary.

               Similarly, the response of Defendant Unknown Deputy to Plaintiff’s complaint on

March 15 stands in isolation and Plaintiff’s allegations do not permit the inference that the response



                                                  8
  Case 1:20-cv-00373-JTN-RSK ECF No. 4 filed 05/11/20 PageID.33 Page 9 of 9



was customary. The same is true with regard to the jail personnel’s response to the risk of violence,

and then violence, on March 24. Finally, Plaintiff offers no facts to support an inference that the

failure to treat his dental injury is the result of some unwritten, embedded tradition.

               Because Plaintiff has not identified a policy or custom, or alleged facts from which

such a policy or custom might be inferred, he has failed to state a municipal liability against Berrien

County. Accordingly, Plaintiff’s claim against Berrien County are properly dismissed.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court does

not certify that an appeal would not be in good faith.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    May 11, 2020                                 /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  9
